Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/22/2021, and in light of Examiner’s proposed amendments to claims 1, 10 and 19 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Houston (Reg. No.: 35,900) on 09/07/2021.
The application has been amended as follows:

1.  (Currently amended)  An event-based vision sensor system, comprising:
an event-based pixel array comprising pixels that detect light;
a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array; and

wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.

 10.  (Currently amended) A method of operation of an event-based vision sensor system, comprising:
detecting light with an event-based pixel array;
reading out events associated with light received by each pixel and with the position it occupies in the array with a readout circuit; and
a memory controller writing of each event, or event-related data, associated with each pixel to different address in a memory;
wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.

19.  (Currently amended) An event-based vision sensor system, comprising:
an event-based pixel array comprising pixels that detect light;

a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory with a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory; 
wherein the memory controller is on the same chip as the event-based pixel array and the memory can be written by the memory controller and independently read from outside, and the memory controller adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read.
21.  (Currently amended)  The system as claimed in claim 1, wherein the processing unit 

24.  (Cancelled)

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read, in combination with all the limitations recited on claim 1.

Regarding claims 2-9 and 20-23, are allowable because they are dependent on claim 1.

Regarding claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the memory controller is on the same chip as the event-based pixel array and adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read, in combination with all the limitations recited on claim 10.

Regarding claims 11-18, are allowable because they are dependent on claim 10.

Regarding claim 19, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the memory controller is on the same chip as the event-based pixel array and the memory can be written by the memory controller and independently read from outside, and the memory controller adds the addresses to an index buffer and a processing unit reads the index buffer and updates a read pointer in the index buffer to a last memory address that has been read, in combination with all the limitations recited on claim 19.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697